Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00541-CV

                                     Stanley FREEMAN,
                                           Appellant

                                              v.

                                    Sumiko FREEMAN,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-13915
                     The Honorable Janet P. Littlejohn, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for the entry of a domestic relations
order based on calculations consistent with this court’s opinion. It is ORDERED that appellant,
Stanley Freeman, recover his costs of this appeal from appellee, Sumiko Freeman.

       SIGNED June 26, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice